Citation Nr: 1517687	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-01 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right eye disability.

2. Entitlement to service connection for a right eye disability, to include visual deficiency.

3. Entitlement to service connection for a nerve disability of the right side of the face.

4. Entitlement to a compensable disability rating for otitis externa, bilateral.

5. Entitlement to service connection for a bilateral foot disability.

6. Entitlement to service connection for a bilateral ankle disability.

7. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and a June 2013 rating decision of the RO in San Diego, California.

In June 2012, the Veteran presented testimony at a hearing before a Decision Review Officer (DRO) at the San Diego RO.  A copy of the transcript is associated with the evidentiary record.

Since the issuance of the February 2013 supplemental statement of the case, additional relevant evidence has been received by VA.  In a March 2015 statement, the Veteran's representative waived RO consideration of this evidence.  

This is a paperless file located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records from the Loma Linda VA Medical Center dated January 2004 to April 2014; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issues of entitlement to service connection for a right eye disability, service connection for a nerve disability of the right side of the face, entitlement to a compensable disability rating for otitis externa, bilateral, entitlement to service connection for a bilateral foot disability, service connection for a bilateral ankle disability, and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A December 1978 Board decision denied entitlement to service connection for a right eye disability based on the determination that the evidence of record did not establish that the Veteran's current right eye disability was related to his military service.

2. The Veteran did not appeal the December 1978 Board decision.

3. A September 1980 letter decision from the RO notified the Veteran that evidence he submitted was insufficient to establish that his right eye disability had incurred in service.

4. The Veteran did not submit a notice of disagreement with the September 1980 letter decision, and no new and material evidence was received by VA within one year of the issuance of the September 1980 letter decision.

5. A February 2006 rating decision denied the Veteran's request to reopen the claim of entitlement to service connection for visual deficiency of the right eye based on the determination that new and material evidence had not been received.

6. The Veteran did not submit a notice of disagreement with the February 2006 rating decision, and no new and material evidence was received by VA within one year of the issuance of the February 2006 rating decision.

7. Since the February 2006 RO decision, the Veteran testified before a DRO in June 2012 that during his service in Vietnam he could not see after the convoy he was driving in was hit by rocket-propelled grenade (RPG) rounds.  The Veteran's VA treatment records also include the Veteran's report that he suffered a traumatic brain injury (TBI) during his Vietnam service, and an ophthalmologist's assessment that the Veteran's current optic atrophy of the right eye is consistent with a history of TBI with poor vision in Vietnam.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right eye disability.


CONCLUSIONS OF LAW

1. The December 1978 Board decision, which denied the claim of service connection for a right eye disability, became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2. The September 1980 letter decision, which continued the denial of entitlement to service connection for a right eye disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

3. The February 2006 rating decision, which denied reopening the claim of entitlement to service connection for a right eye disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

4. The additional evidence received since the February 2006 RO decision is new and material, and the claim of entitlement to service connection for a right eye disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

A December 1978 Board decision denied entitlement to service connection for a right eye disability based on the determination that the evidence of record did not establish that the Veteran's current right eye disability was related to his military service, as the Veteran's service treatment records did not contain any findings or diagnosis of an eye disorder, and the earliest evidence of record of an eye disability was many years after his separation from service..  The Veteran did not appeal the December 1978 Board decision.  As such, the December 1978 Board decision became final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

A September 1980 letter decision from the RO notified the Veteran that a letter he submitted was insufficient evidence to establish that his right eye disability had incurred in service.  The Veteran did not submit a notice of disagreement with the September 1980 letter decision, and no new and material evidence was received by VA within one year of the issuance of the September 1980 letter decision.  As such, the September 1980 letter decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

A February 2006 rating decision denied the Veteran's request to reopen the claim of entitlement to service connection for visual deficiency of the right eye based on the determination that new and material evidence had not been received.  The Veteran did not submit a notice of disagreement with the February 2006 rating decision, and no new and material evidence was received by VA within one year of the issuance of the February 2006 rating decision.  As such, the February 2006 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the February 2006 RO decision, the Veteran testified before a DRO in June 2012 that during his service in Vietnam he could not see after the convoy he was driving in was hit by RPG rounds.  The Veteran's VA treatment records also include the Veteran's report that he suffered a TBI during his Vietnam service, and an ophthalmologist's assessment that the Veteran's current optic atrophy of the right eye is consistent with a history of TBI with poor vision in Vietnam.  See, e.g., February 2014 VA Surgical Eye Clinic Visit note.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in February 2006, and indicates that Veteran's current right eye disability may have been caused by, or related to, an incident in service other than looking at a flare.  See March 2002 VA neurology clinic note; December 1978 Board decision.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a right eye disability, as it raises a reasonable possibility that the Veteran's current disability is related to or was aggravated by his active duty service.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right eye disability is reopened, and to this extent only, the appeal is granted.


REMAND

Right Eye Disability

The evidence of record contains indicates that multiple claimed events during the Veteran's active duty service in Vietnam may potentially be related to his current right eye disability.  First, the Veteran contends that he lost vision in both eyes after looking directly at an illumination flare, and although the vision in his left eye recovered, the vision in his right eye never fully recovered, and all vision was lost over time in the right eye.  See, e.g., June 2012 DRO hearing testimony; June 1978 rating board hearing testimony.  The Veteran also testified before a DRO in June 2012 that in Vietnam, his convoy got hit by RPG rounds which were right in front of the Veteran, and he could not see anything.  In a June 2011 statement, the Veteran indicated his current right eye disability may be related to Agent Orange exposure.  Finally, the Veteran's VA treatment records indicate that the Veteran reported he suffered a TBI during his Vietnam service, and a VA ophthalmologist has assessed the Veteran's current optic atrophy of the right eye as consistent with a history of TBI with poor vision in Vietnam.  See, e.g., February 2014 VA Surgical Eye Clinic Visit note; March 2012 VA surgical eye clinic note.

On a March 1977 VA Form 07-3101a, Request for Information, the Los Angeles RO only requested from the Records Management Center the Veteran's medical records pertaining to eye trouble, and ears and skin, dated in 1971 in Vietnam.  It does not appear from the evidence of record that the Veteran's complete service treatment records have been requested.  On remand, the AOJ should undertake appropriate development to obtain all outstanding service treatment records. 

In a February 1977 letter, Dr. R.C.T. stated that he performed a complete ophthalmological examination of the Veteran in February 1977, and diagnosed optic nerve atrophy on the right, cause unknown.  Upon VA examination in July 1977, the Veteran reported he received treatment beginning in 1974 from a Dr. O. and a Dr. G.  At a June 1978 rating board hearing, the Veteran testified that he saw an eye doctor after he got out of active duty service, and that he then saw a Dr. B. around 1974.  The Veteran further testified that in 1974, he was examined by a school specialist for eyes, an ophthalmologist name Dr. D., in Huntington Park, California.  Finally, the Veteran has also indicated that he was examined by a doctor in Los Angeles in 1972 in relation to his attempt to get his driver's license, and that the California Department of Motor Vehicles should still have a copy of such an examination report.  See, e.g., June 2012 DRO hearing testimony; September 2009 VA Form 21-4142.  Other than the February 1977 letter from Dr. R.C.T., no private treatment records are associated with the evidentiary record.  On remand, the AOJ should undertake appropriate development to obtain the Veteran's outstanding private treatment records. 

The Veteran was afforded a VA eye examination in August 2012.  The VA examiner noted the Veteran's reports that he was exposed to an RPG explosion which affected his vision, and that he was exposed to a flare at close distance which permanently affected his vision in his right eye.  The VA examiner also noted the Veteran's report that his right eye disability was first diagnosed in 1972 in Los Angeles.  The August 2012 VA examiner opined that the Veteran's current right eye disability was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event, or illness, but in his rationale only discussed the Veteran's alleged exposure to magnesium flares.  Further, the August 2012 VA examiner did not discuss the Veteran's report of eye trouble in his April 1971 report of medical history at separation, the Veteran's contention that his current right eye disability began in and has continued since service, or whether the Veteran's current right eye disability may have manifested within a year of the Veteran's separation from active duty service, as the Veteran reports the condition was first diagnosed in 1972.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of his current right eye disability.

Nerve Disability of the Right Side of the Face

The Veteran's nerve disability of the right side of his face has been diagnosed by VA as trigeminal neuralgia, and residual numbness.  See, e.g., March 2014 VA dental note; June 2012 DRO hearing testimony; May 2012 VA internal medicine note; January 2002 VA medical clinic note.  The Veteran has complained that the pain in the right side of his face may radiate into his right ear and his right eye.  See November 2005 VA neurology clinic note and addendum; September 2005 VA neurology consultation note.  The Veteran contends that the nerve disability of the right side of his face was caused by Vietnam to include exposure to RPG rounds and explosive devices, and/or was caused by, or related to, the problems with his right eye and right ear which he has had since his active duty service.  See January 2013 Veteran statement; June 2012 DRO hearing testimony.  The Board finds that the Veteran's January 2013 statement also indicates a contention that the nerve disability of his face may be related to Agent Orange exposure.  See also January 2013 claim.  Finally, the Veteran has indicated that he used to be a boxer, including participating in exhibition boxing, although it is unclear from the evidence currently of record if the Veteran boxed before and/or during his active duty service.  See, e.g., May 2013 VA examination (PTSD); March 2013 Veteran statement.

VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of the nerve disability of the right side of his face.

Increased Rating for Otitis Externa, Bilateral

In January 2013, the Veteran submitted a copy of a December 2012 letter from the Social Security Administration (SSA) notifying him of a fully favorable decision awarding him SSA disability benefits.  The letter indicated that the administrative law judge adopted the findings of fact and reasons that he gave at the Veteran's hearing held on December 18, 2012.  On remand, the AOJ should obtain the Veteran's SSA records, to include a copy of the transcript from the December 18, 2012 SSA hearing.

The Veteran contends that he has constant ear pain, pressure buildup in both ears, and that he has occasional drainage from his ears.  See May 2013 VA examination report; August 2012 VA examination report; June 2012 DRO hearing testimony; see also August 2011 VA audiology consultation note.  In a June 2013 statement accompanying his substantive appeal, the Veteran stated that his otitis externa is a life-changing combat injury, that a VA hearing test proved he has nerve damage.  Per a November 2012 rating decision, service connection for bilateral hearing loss and tinnitus have also been granted.  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of the Veteran's service-connected otitis media, bilateral, and, to the extent possible, for the examiner to differentiate  and attribute the Veteran's reported symptoms to his service-connected otitis media, hearing loss, and/or tinnitus.

Issuance of a Statement of the Case

In June 2013, the Veteran was informed of the RO's June 2013 rating decision denying service connection for a bilateral foot disability, bilateral ankle disability, and denying entitlement to TDIU.  In July 2013, the San Diego RO received the Veteran's notice of disagreement with the June 2013 rating decision, to include the claims of service connection for the Veteran's feet and ankles.  In a July 2013 statement accompanying his notice of disagreement, the Veteran also expressed disagreement with the denial of TDIU.  See also August 2014 Veteran statement.  It does not appear that the AOJ has provided the Veteran with a statement of the case in response to this timely notice of disagreement with these issues.

Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board also notes the Veteran's claim for TDIU is inextricably intertwined with the remanded claims of service connection, as well as with the remanded claim for an increased disability rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all of the Veteran's outstanding service treatment records.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record, and a copy provided to the Veteran's representative.

2. The AOJ should undertake appropriate development to obtain all of the Veteran's SSA records, to include a copy of the transcript from the December 18, 2012 SSA hearing.  All obtained records should be associated with the evidentiary record.

3. The AOJ should ask the Veteran to identify all private testing and/or treatment related to his right eye disability, nerve disability of the right side of his face, and his otitis externa, bilateral.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Dr. O. beginning in 1974 (right eye); Dr. G. beginning in 1974 (right eye); Dr. B. beginning in 1974 (right eye); Dr. D., an ophthalmologist in Huntington Park, California beginning in 1974; and any examination report dated in 1972 submitted to the California Department of Motor Vehicles.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

4. For #1, #2, and #3, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

5. The AOJ should obtain all outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

6. After #1-#5 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an ophthalmologist to determine the nature and etiology of the Veteran's current right eye disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right eye disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's report of eye trouble on his April 1971 report of medical history at separation.

The examiner should also specifically address the Veteran's contention that his right eye disability, to include vision loss, began in and has continued since his active duty service.

The examiner should specifically address the follow contentions: 

(1) The Veteran's contention that he lost vision in both eyes after looking directly at an illumination flare, and although the vision in his left eye recovered, the vision in his right eye never fully recovered, and all vision was lost over time in the right eye.  See, e.g., June 2012 DRO hearing testimony; June 1978 rating board hearing testimony.  

(2) The Veteran's contention that in Vietnam, his convoy got hit by RPG rounds which were right in front of the Veteran, he could not see anything, and that his current right eye disability is related to the bright flashes from gun fire.  See June 2012 DRO hearing testimony; January 2002 VA medical clinic note.  

(3) The Veteran's indication that his current right eye disability may be related to Agent Orange exposure.  See June 2011 Veteran statement.  

(4) The Veteran's VA treatment records, which indicate that the Veteran reported he suffered a TBI during his Vietnam service, and a VA ophthalmologist's assessment that the Veteran's current optic atrophy of the right eye is consistent with a history of TBI with poor vision in Vietnam.  See, e.g., February 2014 VA Surgical Eye Clinic Visit note; March 2012 VA surgical eye clinic note.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right eye disability, to include optic atrophy of the right eye, is an organic disease of the nervous system?  

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right eye disability manifested within a year of his separation from active duty service?

The examiner should specifically address the Veteran's reports that his current right eye disability began in and continued since service, and that it was first diagnosed in 1972.  See, e.g., August 2012 VA examination report; June 2012 DRO hearing testimony; September 2009 VA Form 21-4142.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

7. After #1-#5 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his current nerve disability of the right side of his face.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current nerve disability of the right side of his face was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the following contentions: 

(1) The Veteran's contention that the nerve disability of the right side of his face was caused by his Vietnam service, to include exposure to RPG rounds and explosive devices.  See January 2013 Veteran statement; June 2012 DRO hearing testimony.  

(2) The Veteran's January 2013 statement indicating a contention that the nerve disability of his face may be related to Agent Orange exposure.  See also January 2013 claim.  

(3) If the Veteran clarifies the he was a boxer during his active duty service, please address whether the Veteran's boxing caused or may be related to the current nerve disability of the right side of his face.  See, e.g., May 2013 VA examination (PTSD); March 2013 Veteran statement.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current nerve disability of the right side of his face was caused by his service-connected hearing loss and/or otitis externa?

The examiner should specifically address the Veteran's contention that this current disability was caused by, or related to, the problems with his right eye and right ear which he has had since his active duty service.  See January 2013 Veteran statement; June 2012 DRO hearing testimony.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current nerve disability of the right side of his face is aggravated by the Veteran's service-connected hearing loss and/or otitis externa?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

8. After #1-#5 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected otitis externa, bilateral.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should describe all pertinent symptomatology associated with the Veteran's otitis externa, bilateral.

The examiner should specifically address the Veteran's reports of constant ear pain, pressure buildup in both ears, and that he has occasional drainage from his ears.  See May 2013 VA examination report; August 2012 VA examination report; June 2012 DRO hearing testimony; see also August 2011 VA audiology consultation note.

To the extent possible, the examiner is asked to attribute the Veteran's symptoms to his service-connected otitis media, hearing loss, and/or tinnitus.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

9. The AOJ should undertake any other development it determines is warranted, and ensure the VA examination reports comply with the Board's remand instructions.

10. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issues of entitlement to service connection for a bilateral foot disability, bilateral ankle disability, and entitlement to TDIU.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

11. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.


	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


